DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/14/2021 has been entered. Claims 1, 4-5, 8-9, 12-13 and 16 have been amended. Claims 2-3, 6-7, 10-11 and 14-15 have been cancelled. Therefore, claims 1, 4-5, 8-9, 12-13 and 16 are currently pending for the examination.

Terminal Disclaimer 
3.	The terminal disclaimer filed on 08/14/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 14/763,003 has been reviewed and is accepted. The terminal disclaimer has been recorded.

   Response to Amendments
4.	Applicant Remarks Made in an Amendment: see Page 8-9, filed on 01/14/2021, with respect to claims 1, 4-5, 8-9, 12-13 and 16 have been fully considered and persuasive. The rejection under 35 U.S.C. 103 of claims 1, 4-5, 8-9, 12-13 and 16 have been withdrawn.


Allowable Subject Matter
5.	In the Request for Continued Examination application filed on 01/14/2021, claims 1, 4-5, 8-9, 12-13 and 16 (renumbered as claims 1-8) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
6.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“in case of a failure of the random access procedure for the handover on the determined target cell, starting a second timer when the first timer is expired, and selecting a suitable cell while the second timer is running; and performing a random access procedure for a handover on the selected cell in case that the selected cell is included in the plurality of target cells based on the information” in combination with other claim limitations as specified in claims 1, 5, 9 and 13. 
Note that the first closest prior art, BURBIDGE et al. (US 2014/0038616 A1), hereinafter “Burbidge” teaches: receiving a control message including information on configuration of a plurality of target cells (Figs. 7, 11A, paragraph[0146],[0150],; MobilityControllnfo specifies a list of target cells); performing a first random access procedure for a handover on the determined target cell (Fig. 1, paragraphs [0038], [0068]; performing a random access procedure between mobile device and a target cell); and in case of a failure of the first random access procedure (paragraph [0081]; upon or after a failure to connect to the network component) for the handover on the determined target cell (paragraph [0081]; attempt to connect to a network component via the first target cell), and selecting a suitable cell (paragraph [0081]; attempt to connect to a network component via a second target cell).
Note that the second closest prior art, Dimou et al. (US 2011/0080825 A1), hereinafter “Dimou” teaches: determining one of the plurality of the target cells based on the information(Fig. 4, paragraph [0034], blocks 152, 154 and 156; Fig. 6, paragraph [0040], blocks 203, 204, 206 and 208); in case of a failure of the first random access procedure for the handover on the determined target cell (paragraph [0070]; by transmitting the user context to some number of the best cells in terms of signal strength as indicated by the user terminal's last measurement report), and selecting a suitable cell (paragraph [0070]; user terminal can attempt recovery in the best cell, and, in case recovery fails in the best cell, and attempt recovery in the second best cell); and performing a random access procedure for a handover on the selected cell in case that the selected cell is included in the plurality of the target cells based on the information(Fig. 6, paragraphs [0040], [0070]; performs random access in the target cell for failure recovery).
Note that the third closest prior art, Yi et al. (US 2009/0316586 A1), hereinafter “Yi” teaches: starting a first timer when the first random access procedure for the handover is performed (paragraphs [0054], [0059], [0063]; starts a contention resolution timer); and stopping the first timer in case of a failure of the first random access procedure for the handover on the determined (paragraphs [0054], [0059], [0063]; in case the contention resolution timer has expired).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Additionally, Applicants have pointed out the distinction of the claim limitations as “although Yi appears to disclose several timers, unlike the presently claimed invention, Yi does not disclose that, when a conditional handover (CHO) is performed a T304 timer is started, that a first timer expires when the CHO fails with regard to a plurality of target cells during T304, and that when the first timer expires, T311, which is different from T304, is started and a suitable cell is selected”(page 9, Remarks Made in an Amendment dated 09/14/2020). 
These arguments, together with the other arguments presented in Remarks and amendments made overcome the current prior art rejection. Thus, the prior art of record does not sufficiently teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Seo et al. (US 2015/0223233 A1) entitled: "METHOD AND DEVICE FOR TRANSMITTING AND RECEIVING SIGNAL BY TERMINAL IN WIRELESS 
• Somasundaram et al. (US 2008/0261600 A1) entitled: "RADIO LINK AND HANDOVER FAILURE HANDLING"
• MIN et al. (US 2011/0263262 A1) entitled: "APPARATUS AND METHOD FOR PROVIDING HANDOVER SUPPORT INFORMATION IN MOBILE COMMUNICATION SYSTEM"
• Sivanesan et al. (US 2013/0023302 A1) entitled: "METHODS AND SYSTEMS FOR CONTROLLING HANDOVERS IN A CO-CHANNEL NETWORK "
• Jung et al. (US 2014/0031041 A1) entitled: "METHOD FOR PERFORMING MOBILITY IN A WIRELESS COMMUNICATION SYSTEM AND APPARATUS FOR THE SAME "

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/SITHU KO/            Primary Examiner, Art Unit 2414